Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 13, 2021 has been entered and considered by the examiner. By the amendment, claim 1 and 11 are amended. Claims 21-26 have been added. Following Applicants amendments made, the 103 rejection of the claims are Modified. 


                                                                Response to Arguments
3.            Following Applicants arguments, the 101 rejection of the claims is Maintained. 

                                           Regarding applicant arguments on 101 rejection

Applicant arguments 
The claim does not recite a mental process because the steps are not practically performed in the human mind. For example, “determining whether to deploy the diverter material based on the step-down analysis.” Thus, devices are needed to deploy a diverter material. A mental process cannot be used to practically to “deploy the diverter material based on the step-down analysis.”

Examiner response
Examiner consider " determining whether to deploy the diverter material based on the step-down analysis " is merely reciting the words "apply it" (or an equivalent) with the judicial exception to perform an abstract idea after performing the step-down analysis using pen and paper which is the part of the mental process. The claim does not include additional elements that are sufficient to amount to significantly more than the 


Applicant arguments
Evaluating independent claim 1 under “2019 Revised Patent Subject Matter Eligibility Guidance,” the requirement under (a) is meet as additional elements in the claim beyond the judicial exception are cited. Those additional elements are “applying a treatment at a first well in the subterranean formation, wherein the treatment is for stimulating production;” and “determining whether to deploy the diverter material based on the step-down analysis.”
Evaluating the additional elements from (a), the Examiner may rely on considerations laid out by the Supreme Court and the Federal Circuit under evaluation (b). (See, “2019 Revised Patent Subject Matter Eligibility Guidance,” pgs. 19 and 20). A consideration laid out by the Supreme Court and the Federal Circuit is if, “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” (2019 Revised Patent Subject Matter Eligibility Guidance, pg. 19).
As set forth in the “2019 Revised Patent Subject Matter Eligibility Guidance” (See pg. 19) and MPEP 2106.04(a), evaluating under (b) is satisfied and the claims are not abstract where the additional elements reflect an improvement in computer functionality or other technology. An additional element recited in independent claim 1 that reflects an improvement in a technical field is “determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements.” This is an improvement over current technology. Specifically, current technology teaches, “[e]ach of the time intervals 202, 204, 206, and 208 are temperature profiles of a bullheading injection operation.



Examiner response
Examiner consider “applying a treatment at a first well in the subterranean formation, wherein the treatment is for stimulating production and "determining whether to deploy the diverter material based on the step-down analysis " is merely reciting the words "apply it" (or an equivalent) with the judicial exception to perform an abstract idea.  Applying a treatment is a part of the abstract idea since a person can easily perform using pen and paper necessary steps to determine the amount of fluid/chemicals needed for the treatment and manually perform that steps after determining the amount of fluid/chemical required. A person can easily determine the downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements using pen and paper and thus it is a part of mental process. Even though the applicant argues as described in the specification as improving current technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.



Applicant arguments
Furthermore, Footnote 25 in the “2019 Revised Patent Subject Matter Eligibility Guidance” cites the “USPTO Finjan Memorandum” for further guidance in determining if “an additional element (or combination of elements)’ may have integrated the exception into a practical application.” (2019 Revised Patent Subject Matter Eligibility Guidance, pg. 19). The “USPTO Finjan Memorandum” addresses the court case Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018). The court ruled that the claims in Finjan were found to be “patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement.” (USPTO Finjan Memorandum). As a combination of element, independent claim 11 as a whole integrates the exception into a practical application. For example, specific steps of the judicial exception (See, USPTO Finjan Memorandum) in independent claim 10 are “emitting a data stream and an electromagnetic (“EM”) field by an EM transmitter 

Another factor for evaluation under (b) cited by “2019 Revised Patent Subject Matter Eligibility Guidance” is that “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” (2019 Revised Patent Subject Matter Eligibility Guidance, pg. 20). For example, independent claim 1 recites the limitations of “emitting a data stream and an electromagnetic (“EM”) field by an EM transmitter disposed on a bottom hole assembly in a first borehole.” The judicial exception is tied to this specific kind of oil field tool, a “bottom hole assembly.” Tying the judicial exception to a specific tool is more than “beyond generally linking the use of the judicial exception to a particular technological environment.” For example, “a bottom hole assembly” is a more specific application than a “technological environment” such as downhole oil tools. Downhole oil tools range from drilling tools, completion tool, and production tools, which may include any number of tools, devices, and/or systems. Tying the judicial exception to an “a logging tool” prevents the Applicant from monopolizing the judicial exception to all downhole oil tools.
Thus, for all the reasons put forth above in view of the “2019 Revised Patent Subject Matter Eligibility Guidance” and the “USPTO Finjan Memorandum,” independent claim 1 is eligible subject matter. The judicial exception has been integrated into a practical application in independent claim 1. Applicant therefore requests that the Examiner withdraw the 35 U.S.C. § 101 rejection of claims 1-10.


Examiner response
Unlike the claims in Finjan Inc. v. Blue Coat Systems that solved the improvement in the technology for determining the position of the bottom hole assembly in the first borehole, the instant application claims are different than the USPTO Finjan Memorandum. A method for deploying diverter material do not contain meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. The instant application claims recite the steps that covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.


Claim Rejections - 35 USC §101

5.             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.        Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-10, 21-23 are directed to method or process that falls on one of statutory category.
Claims: 11-20, 24-26 are directed to system or machine that falls on one of statutory category
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
applying a treatment at a first well in the subterranean formation, wherein the treatment is for stimulating production; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
performing a step down analysis of the first well at each of a plurality of stages of the first well; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. A person can perform the analysis based on the perforation efficiency, the tortuosity friction and the perforation friction)
determining whether to deploy the diverter material based on the step down analysis; (a person can mentally analyze whether to deploy the diverter material based on the step-down analysis. Step down analysis is a part of the abstract idea performed using pen and paper, thus it recites mental process)
determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurement; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
developing a model for correlating the downhole flow distribution and the step-down analysis at each of the plurality of stages; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea)
using the developed model to estimate a downhole flow distribution at a stage of a second well; (a person can, via mental thinking using an observation, evaluation, judgment or opinion of the prior developed model of the first well to estimate a downhole flow distribution for the second well) and
 (a person can mentally analyze whether to deploy the diverter material based of the estimated downhole flow distribution)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim does not include additional elements that integrate the judicial exception into a practical application and thus, the invention is not sufficient to make the claim as a whole amount to significantly more than the abstract idea. The method for deploying diverter material in a subterranean formation during stimulation treatment did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use.   The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. The claim does not recite additional elements that amount to significantly more than the judicial exception. The method for deploying diverter material in a subterranean formation during stimulation treatment did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Thus, claim 1 is not patent eligible.

Claim 2 and 12 further recites wherein the second well is in a vicinity of the first well; and 20    the first well and the second well are in a same pad or a similar type of region. This limitations do not meaningfully limit the claim to be more than just the abstract idea. Claim 2 and 12 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 and 12 are not patent eligible.

Claim 3 and 13 further recites wherein determining the downhole flow distribution at each of the plurality of stages comprises determining the downhole flow distribution based on distributed acoustic sensing (DAS) data of the corresponding stage. It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. pre-solution activity of gathering data for use. Distributed acoustic sensing (DAS) is common and is well-understood, routine and conventional in the hydrocarbon industry (See Lee US 20150075292 A1 fig 1); Claim 3 and 13 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 and 12 are not patent eligible.

Claim 4 and 14 further recites wherein DAS data for determining the downhole flow distribution is unavailable at the stage of the second well. This limitations do not meaningfully limit the claim to be more than just the abstract idea. Claim 4 and 14 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 4 and 14 are not patent eligible.

Claim 5 and 15 further recites wherein determining the downhole flow distribution at each 30 of the plurality of stages comprises determining the downhole flow distribution based on at least one of geo-mechanics modeling data, distributed temperature sensing (DTS) data, micro seismic data, distributed strain sensing data, or tilt meter data of the corresponding stage. It is recited at high level of generality and amounts to no more than a generic data gathering step that collects a value (MPEP 2106.05(g): i.e. 

Claim 6 and 16 further recites wherein developing the model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages comprises correlating a uniformity measure of the downhole flow distribution and the step down analysis. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 6 and 16 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 6 and 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 7 and 17 further recites wherein determining whether to bypass the deployment of the diverter material at the stage of the second well comprises determining to bypass the deployment if the uniformity measure is greater than a particular threshold value. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 7 and 17 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 7 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 8 and 18 further recites wherein the particular threshold value is equal to X times (1 minus a mean value of the uniformity measure), wherein X denotes a number greater than or equal to 1. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea. Claim 8 and 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 8 and 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 9 and 19 further recites wherein, if X is greater than 1, determining whether to bypass the deployment of the diverter material at the stage of the second well further comprises:
determining to apply a continuous diverter deployment if the uniformity measure is less than the particular threshold value and greater than (1 minus the mean value of the uniformity measure); and
determining to apply a discrete diverter deployment if the uniformity measure is less than (1 minus the mean value of the uniformity measure). Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea. Claim 9 and 19 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 9 and 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 10 and 20 further recites wherein applying the treatment, performing the step down analysis, determining the downhole flow distribution, developing the model, using the developed model, and determining whether to bypass the deployment of the diverter material are performed in real-time. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Claim 10 and 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 and 20 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Regarding claim 11
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 11 recites:
apply a treatment at a first well in the subterranean formation, wherein the treatment is for stimulating production; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.)
perform a step down analysis of the first well at each of a plurality of stages of the first well; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process. A person can perform the analysis based on the perforation efficiency, the tortuosity friction and the perforation friction)


 (a person can mentally analyze whether to deploy the diverter material based on the step-down analysis. Step down analysis is a part of the abstract idea performed using pen and paper, thus it recites mental process)
determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements; (can be performed in the human mind or with the aid of pencil and paper, thus it is a mental process.)
develop a model for correlating the downhole flow distribution and the step-down analysis at each of the plurality of stages; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. Additionally, the claim recites mathematical calculation so it falls under Mathematical concepts of abstract idea)
using the developed model to estimate a downhole flow distribution at a stage of a second well; (a person can, via mental thinking using an observation, evaluation, judgment or opinion of the prior developed model of the first well to estimate a downhole flow distribution for the second well) and
determine whether to bypass a deployment of the diverter material at the stage of the second well based on the estimated downhole flow distribution. (a person can mentally analyze whether to deploy the diverter material based of the estimated downhole flow distribution)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim includes additional elements of processor and memory that are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the claim recites additional elements of processor and memory. The processor and memory are recited at a high-level of generality and to perform the process steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(f)). The claim is employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application or add significantly more. The system for deploying diverter material in a subterranean formation during stimulation treatment did not meaningfully limit the abstract idea because it merely linked the use of the abstract idea to a particular technological environment or field of use. Thus, claim 11 is not patent eligible. 

Regarding claim 21-26
Claim 21 and 24 is the combination of part of claim 1 and claim 7.
Claim 22 and 25 is the combination of part of claim 1 and claim 8.
Claim 23 and 26 is the combination of part of claim 1 and claim 9.
And independent claims 21-26 were rejected under the same analysis provided above. 


Claim Rejections - 35 USC § 103
7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

10.	Claim 1-2, 5-6, 10, 11-12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (PUB NO: US 20150075778 A1), hereinafter Walter, in view of Lecerf et al. (PUB NO: US 20140182841A1), hereinafter Lecerf.

Regarding claim 1
Walters teaches a method for deploying diverter material in a subterranean formation during stimulation treatment (See para 67 - during each injection period, one or more of fluids, proppants, and diverters can be used to test and determine the subterranean response to the varied materials) comprising:
applying a treatment at a first well in the subterranean formation, wherein the treatment is for stimulating production; (see para 13-FIG. 1A is a diagram of an example well system 100a and a computing subsystem 110. See para 20-The injection system 108 can be used to perform an injection treatment, whereby fluid is injected into the subterranean region 104 through the wellbore 102. The injection treatment can be used to modify or change the subterranean region 104, for example, to improve stability, conductivity, effective permeability, or other properties of the rock material. see para 44- The treatment data can include treatment parameters that have been optimized or selected based on numerical simulations of complex fracture propagation.)

performing a step down analysis of the first well at each of a plurality of stages of the first well; (see para 18-19- The injection system 108 may apply additional or different injection tests such as, for example, a mini-fracture test, a step-rate test, an in-situ stress test, a pump-in or flowback test, a Diagnostic Fracture Injection Test (DFIT), or other tests. The pressure response (or other response data) obtained from the injection test can be analyzed, for example, by correlating the response data with the controlled parameters (e.g., injection rates, injection materials, etc.) of the injection test. In some cases, a pressure event (e.g., an inflection points or other change in a pressure curve) can be temporally correlated with an injection rate; in turn, physical phenomena associated with the pressure event (e.g., fracture extension) can be associated with the injection rate. See para 22- FIG. 1A uses multiple treatment stages or intervals 118a, 118b, and 118c (collectively "stages 118") The injection system 108 can perform identical, similar, or different injection treatments or injection tests (or both) at different stages)

Examiner note: According to the specification page 12 1ine 15-20- The objective of the step-down test is to measure the near-wellbore pressure drop as a function of injection rate. If the net pressure in the fracture is relatively stable, then the change in bottom hole injection pressure as the injection rate is reduced will be a function of the near-wellbore pressure drop. Data of the step down test is analyzed to determine the cause of the near wellbore pressure drop. Examiner consider the injection test as the step down analysis.

determining whether to deploy the diverter material based on the step down analysis;(See para 94-96- the injection treatment can be updated or modified in real time or dynamically, for example, based on response data from an injection test during the injection treatment. The subterranean region can be monitored during the injection treatment. For example, the pressure response, stimulated fracture geometry (e.g., extension, orientation, complexity, etc.), and other subterranean responses can be monitored. Whether to modify the injection treatment can be determined based on the monitoring. In some instances, modifying the injection treatment can include modifying an instantaneous injection treatment parameter (e.g., pumping pressure of the hydraulic fracturing fluid, injection rate, injection material, fracture diversion, fracture or perforation spacing between treatment stages, etc.). In some instances, modifying the injection material can include one or more of changing an injection fluid, adding or subtracting a proppant, adding or subtracting a diverter, or other operations.)

 
using the developed model to estimate a downhole flow distribution at a stage of a second well; (See para 39 and fig 1B-The injection treatment at the wellbore 101b can be designed or modified based on information obtained from the injection test at the wellbore 101a)

Examiner note: The combination of Walters and Lecerf teaches using the developed model to estimate a downhole flow distribution at a stage of a second well. The developed model for the first well 100a can be used for the injection treatment for the second well 100b. 

determining whether to bypass a deployment of the diverter material at the stage of the second well based on the estimated downhole flow distribution. (See para 19- The pressure response (or other response data) obtained from the injection test can be analyzed, for example, by correlating the response data with the controlled parameters (e.g., injection rates, injection materials, etc.) of the injection test See para 39-The injection treatment at the wellbore 101b can be designed or modified based on information obtained from the injection test at the wellbore 101a. The injection test and treatment can be performed in another manner. See para 80- the injection test can be used to determine the appropriate rates and pressures at which to pump to the fluid with or without the diverter. see para 96- modifying the injection material can include one or more of changing an injection fluid, adding or subtracting a proppant, adding or subtracting a diverter, or other operations)

Examiner note: Based on the response data during the injection test that is the estimated flow data distribution, it is determined whether to add or subtract the diverter material at the stage of the second well.  

Walters does not teach
determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements;
developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages.

In the similar field of invention, Lecerf teaches determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements; (see para 30- Sensors 125 may be provided about the wellsite 100 to measure various parameters, such as stimulation parameters (e.g., flow rates), wellsite parameters (e.g., downhole temperatures) and/or other parameters. see para 71- Constraints (or boundaries) for determining the distributions 482 may be identified 480. Constraints may be of various natures, and may include, for example type of acid, horsepower, fracture gradient, wellhead maximum pressure, acid volume, operating pressures, costs, environmental objectives, client requirements, fluid availability, etc.) and

developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages; (see para 43- Stimulation may be optimized, for example, by performing sensitivity analysis on various wellsite parameters, such as damage properties, volumes, permeability, rate, skin, etc., and selecting the treatment that is most robust to such parameters. see para 93- The stimulation tool 123 may be used to optimize the fluid volume and rate along the well. The stimulation tool may have a distribution component used to perform the distribution determination 482. This may involve computing the optimal volume and rates of placement, independently, layer by layer. The distribution component may also run a number of simulations per zone (or flow unit). Each simulation is the injection of a large volume of stimulation fluid at a given injection rate. Once the set of curves has been estimated for all zones, an optimization routine then determines the optimum combination of volume and rate versus depth to minimize deviation from a chosen objective)

Examiner note: Examiner consider the step-down analysis/design analysis is performed to explore the sensitivity of the designed job to various parameters, such as damage properties, volumes, permeability, rate, skin, etc. And simulation tool is the model that shows the correlating/matching the injection rate/step-down analysis with the flow distribution.

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method injection testing in a subterranean region as disclosed by Walters to include determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements and developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages as taught by Lecerf  in the system of Walters for performing wellsite operations by stimulating the subterranean formation using the target distributions and the operational parameters, monitoring the wellsite during the stimulating, and adjusting the stimulating based on the monitoring. [Abstract]


Regarding claim 2 and 12
Walters further teaches wherein the second well is in a vicinity of the first well; and   the first well and the second well are in a same pad or a similar type of region. (See para 38 and FIG. 1B -The example well system 150 includes two well subsystems 100b and 100c and the subsystems each include wellbores 101a and 101b, respectively, in the subterranean region 104 beneath the ground surface 106. The well subsystems 100b and 100c can each have the same configuration as the well system 100a as shown in FIG. 1A.)

Regarding claim 5 and 15
Walters further teaches wherein determining the downhole flow distribution at each 30 of the plurality of stages comprises determining the downhole flow distribution based on at least one of geomechanics modeling data, distributed temperature sensing (DTS) data, micro seismic data, distributed strain sensing data, or tiltmeter data of the corresponding stage. (see para 32-the injection control subsystem 111 controls the injection treatment in real time based on measurements obtained from the injection treatment, an injection test, or other information during the injection treatment. For example, pressure meters, flow monitors, micro seismic equipment, fiber optic cables, 


Regarding claim 6 and 16
Walters does not teach
wherein developing the model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages comprises correlating a uniformity measure of the downhole flow distribution and the step down analysis.
In the similar field of invention, Lecerf further teaches wherein developing the model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages comprises correlating a uniformity measure of the downhole flow distribution and the step down analysis. (see para 22- For example, diverters may be chemical agents and/or mechanical device (e.g., ball diverter) used to provide uniform distribution of stimulation fluid across one or more of the zones 110.1-110.4.see para 94- The stimulation tool 123 may also have a real-time measurement component to estimate fluid volume and rate along the wellbore. See para 43- Stimulation may be optimized, for example, by performing sensitivity analysis on various wellsite parameters, such as damage properties, volumes, permeability, rate, skin, etc., and selecting the treatment that is most robust to such parameters. In other words, treatment may be selected based on the outcome that is the least sensitive to uncertainty while providing a result close enough to the optimum.)

Regarding claim 10 and 20
Walters further teaches wherein applying the treatment, performing the step down analysis, determining the downhole flow distribution, developing the model, using the developed model, and determining whether to bypass the deployment of the diverter material are performed in real-time. (See para 37-the subterranean region's response to the injection treatment can be monitored and measured, 


Regarding claim 11
Walters teaches a system for deploying diverter material in a subterranean formation during stimulation treatment (See para 67 - during each injection period, one or more of fluids, proppants, and diverters can be used to test and determine the subterranean response to the varied materials) comprising:
at least one processor; and
a memory coupled to the at least one processor having instructions stored therein, which when executed by the at least one processor, cause the at least one processor to perform functions including functions to: (See fig 2 and para 41- The example computing subsystem 110 includes a memory 250, a processor 260)

apply a treatment at a first well in the subterranean formation, wherein the treatment is for stimulating production; (see para 13-FIG. 1A is a diagram of an example well system 100a and a computing subsystem 110. See para 20-The injection system 108 can be used to perform an injection treatment, whereby fluid is injected into the subterranean region 104 through the wellbore 102. The injection treatment can be used to modify or change the subterranean region 104, for example, to improve stability, conductivity, effective permeability, or other properties of the rock material. see para 44- The treatment data can include treatment parameters that have been optimized or selected based on numerical simulations of complex fracture propagation.)

perform a step down analysis of the first well at each of a plurality of stages of the first well; (see para 18-19- The injection system 108 may apply additional or different injection tests such as, for example, a mini-fracture test, a step-rate test, an in-situ stress test, a pump-in or flowback test, a 

Examiner note: According to the specification page 12 1ine 15-20- The objective of the step-down test is to measure the near-wellbore pressure drop as a function of injection rate. If the net pressure in the fracture is relatively stable, then the change in bottom hole injection pressure as the injection rate is reduced will be a function of the near-wellbore pressure drop. Data of the step down test is analyzed to determine the cause of the near wellbore pressure drop. Examiner consider the injection test as the step down analysis.
 
determining whether to deploy the diverter material based on the step down analysis;(See para 94-96- the injection treatment can be updated or modified in real time or dynamically, for example, based on response data from an injection test during the injection treatment. The subterranean region can be monitored during the injection treatment. For example, the pressure response, stimulated fracture geometry (e.g., extension, orientation, complexity, etc.), and other subterranean responses can be monitored. Whether to modify the injection treatment can be determined based on the monitoring. In some instances, modifying the injection treatment can include modifying an instantaneous injection treatment parameter (e.g., pumping pressure of the hydraulic fracturing fluid, injection rate, injection material, fracture diversion, fracture or perforation spacing between treatment stages, etc.). In some 

 
using the developed model to estimate a downhole flow distribution at a stage of a second well; (See para 39 and fig 1B-The injection treatment at the wellbore 101b can be designed or modified based on information obtained from the injection test at the wellbore 101a)

Examiner note: The combination of Walters and Lecerf teaches using the developed model to estimate a downhole flow distribution at a stage of a second well. The developed model for the first well 100a can be used for the injection treatment for the second well 100b. 

determining whether to bypass a deployment of the diverter material at the stage of the second well based on the estimated downhole flow distribution. (See para 19- The pressure response (or other response data) obtained from the injection test can be analyzed, for example, by correlating the response data with the controlled parameters (e.g., injection rates, injection materials, etc.) of the injection test See para 39-The injection treatment at the wellbore 101b can be designed or modified based on information obtained from the injection test at the wellbore 101a. The injection test and treatment can be performed in another manner. See para 80- the injection test can be used to determine the appropriate rates and pressures at which to pump to the fluid with or without the diverter. see para 96- modifying the injection material can include one or more of changing an injection fluid, adding or subtracting a proppant, adding or subtracting a diverter, or other operations)

Examiner note: Based on the response data during the injection test that is the estimated flow data distribution, it is determined whether to add or subtract the diverter material at the stage of the second well.  

Walters does not teach
determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements;
developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages.

In the similar field of invention, Lecerf teaches determining a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements; (see para 30- Sensors 125 may be provided about the wellsite 100 to measure various parameters, such as stimulation parameters (e.g., flow rates), wellsite parameters (e.g., downhole temperatures) and/or other parameters. see para 71- Constraints (or boundaries) for determining the distributions 482 may be identified 480. Constraints may be of various natures, and may include, for example type of acid, horsepower, fracture gradient, wellhead maximum pressure, acid volume, operating pressures, costs, environmental objectives, client requirements, fluid availability, etc.) and

developing a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages; (see para 43- Stimulation may be optimized, for example, by performing sensitivity analysis on various wellsite parameters, such as damage properties, volumes, permeability, rate, skin, etc., and selecting the treatment that is most robust to such parameters. see para 93- The stimulation tool 123 may be used to optimize the fluid volume and rate along the well. The stimulation tool may have a distribution component used to perform the distribution determination 482. This may involve computing the optimal volume and rates of placement, independently, layer by layer. The distribution component may also run a number of simulations per zone (or flow unit). Each simulation is the injection of a large volume of stimulation fluid at a given injection rate. Once the set of curves has 

Examiner note: Examiner consider the step-down analysis/design analysis is performed to explore the sensitivity of the designed job to various parameters, such as damage properties, volumes, permeability, rate, skin, etc. And simulation tool is the model that shows the correlating/matching the injection rate/step-down analysis with the flow distribution.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method injection testing in a subterranean region as disclosed by Walters to include determine a downhole flow distribution at each of the plurality of stages based on a plurality of pressure measurements and develop a model for correlating the downhole flow distribution and the step down analysis at each of the plurality of stages as taught by Lecerf  in the system of Walters for performing wellsite operations by stimulating the subterranean formation using the target distributions and the operational parameters, monitoring the wellsite during the stimulating, and adjusting the stimulating based on the monitoring. [Abstract]



11.	Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (PUB NO: US 20150075778 A1), hereinafter Walter, in view of Lecerf et al. (PUB NO: US 20140182841A1), hereinafter Lecerf, further in view of Lee (PUB NO: US 20150075292 A1) 


Regarding claim 3 and 13
The combination of Walters and Lecerf does not teach

In the similar field of invention, Lee teaches wherein determining the downhole flow distribution at each of the plurality of stages comprises determining the downhole flow distribution based on distributed acoustic sensing (DAS) data of the corresponding stage. (see para 13- Referring to FIG. 1, a method for monitoring acoustic energy is disclosed, wherein a fiber optic cable 100 or fiber optic based distributed acoustic sensing system is employed to measure the acoustic energy in a region of interest 120. The fiber optic cable 100 is first deployed with a tubular 110 in a region of interest 120. A fluid flow is then introduced into the region of interest 120 via the tubular 110, wherein the fluid flow is supplied at multiple pressures while the fiber optic cable 100, containing acoustic sensing components, is used to gather acoustic data regarding the flow in the region of interest, which may comprise several zones (121, 122, 123).)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of deploying a diverter material as disclosed by Walters and Weng to include wherein determining the downhole flow distribution at each of the plurality of stages comprises determining the downhole flow distribution based on distributed acoustic sensing (DAS) data of the corresponding stages as taught by Lee in the system of Walters and Weng for monitoring and processing acoustic data describing flow resistance relative to a flow in a subterranean region. [Para 002]


Regarding claim 4 and 14
Walters further teaches wherein DAS data for determining the downhole flow distribution is unavailable at the stage of the second well. (See para 39 and fig 1B-The injection treatment at the 


Allowable Subject Matter

12.         Claims 7-9, 17-19 and 21-26 would be allowable if rewritten or amended to overcome the rejections under 35 USC 101 set forth in this Office action.


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.           Claims 1-20 are rejected.
14.          No prior art has been applied to claim 7-9, 17-19 and 21-26.
:
US 20140222405 A1 Lecerf et al.

Discussing a method for performing stimulation operations, such as perforating, injecting, and/or fracturing, a subterranean formation having at least one reservoir therein.
US 6367548 B1 Purvis et al.
Discussing the method for stimulating multiple intervals in wells by diverting well treatment fluids into multiple intervals by alternately displacing diverting agent from the annulus into a subterranean formation and displacing treatment fluid from a tubing string into the subterranean formation.


15.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/PURSOTTAM GIRI/Examiner, Art Unit 2128

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128